Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment filed on 05/03/2021 with claims 1,             3-12, 21; 24-31 are pending in the Application   
 
Reason for allowance
 
 
2.	Claims 1, 3-12, 21, 24-31 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1, 3-6, 29:
 None of the references of record teaches or suggests the claimed DEVICE 
having the limitations:
--“a second redistribution layer;
an integrated passive device disposed between the first redistribution layer and the second redistribution layer, a contact pad of the integrated passive device being connected to the first redistribution layer; 
conductive vias physically connecting the first redistribution layer to the second redistribution layer, wherein the integrated passive device is disposed between the conductive vias;
first external connectors bonded to the first redistribution layer; and 
second external connectors bonded to the second redistribution layer, wherein the first external connectors are bonded to external contacts of a system on wafer package, and wherein the second external connectors are bonded to external contacts of a socket. “--.
In combination with all other limitations as recited in claim 1
II/ Group II: Claims 7-12, 30:
 None of the references of record teaches or suggests the claimed SYSTEM having the limitations:
--“a socket; and
   an integrated fan-out adapter disposed between and separating the socket and the system on wafer package, the integrated fan-out adapter comprising:
a first redistribution layer and a second redistribution layer; an integrated passive device disposed between the first redistribution layer and the second redistribution layer, the integrated passive device being connected to the first redistribution layer; and
conductive vias connecting the first redistribution layer to the second redistribution layer and connecting the socket to the system on wafer package. “--
In combination with all other limitations as recited in claim 7.
III/ Group III: Claims 21, 24-28, 31
 None of the references of record teaches or suggests the claimed DEVICE having the limitations:
--“conductive vias to the first metallization layer;
an integrated passive device over the first metallization layer;
 a second metallization layer over the conductive vias and over the integrated passive device, the second metallization layer being connected to the conductive vias and the integrated passive device;
first external contacts adjacent to the second metallization layer; and
second external contacts adjacent to the first metallization layer wherein the first
external contacts are bonded to external contacts of a system on wafer package, and
     wherein the second external contacts are bonded to external contacts of a socket. “--,
In combination with all other limitations as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897